MORRISON, Judge.
The offense is burglary; the punishment, two years.
The witness Korff testified that he lived inside his place of business, that on the night in question he heard a noise in the area of the front door which led into the office section of the building, that he went to investigate and discovered appellant inside the office and a companion in the act of entering the front door. Korff asked the two how they had gotten in and, after seeing the glass on the floor, charged them with having broken in. The companion fled at once while appellant said, “now just a minute” several times while retreating to the door and he then fled. Korff stated that he had seen appellant seated on the curb in the neighborhood earlier in the evening. It was shown that he picked appellant out of a lineup following his arrest.
Appellant did not testify but called his father and the owner of a bar by whom he attempted to establish an alibi.
We find the evidence sufficient to support the conviction.
No brief has been filed, but appellant brings forward several bills of exception in which he complains of the court’s charge. As qualified, they reflect that the court allowed counsel 90 minutes to prepare his *943objections to the charge and that none was presented, that the charge was read to the jury and argument was begun before any obj ections were made. There is no showing in the bill that appellant requested additional time in which to prepare his objections. Under this record, the objections came too late. Spears v. State, 148 Tex.Cr., 86, 184 S.W.2d 629. We have, however, examined the objections and find them to be without merit.
Finding no reversible error, the judgment of the trial court is affirmed.